               Case:20-01947-jwb        Doc #:476 Filed: 05/04/2021           Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN


    In re:                                                           Chapter 11
                                                                     Case No. 20-01947-jwb
    BARFLY VENTURES, LLC, et. al.,1                                  Hon. James W. Boyd

                          Debtors.                               // Jointly Administered

     ORDER APPROVING FIRST AND FINAL APPLICATION FOR COMPENSATION
     AND REIMBURSEMENT OF EXPENSES OF ROCK CREEK ADVISORS, LLC, AS
      FINANCIAL ADVISORS TO THE DEBTORS AND DEBTORS IN POSSESSION
          FOR THE PERIOD FROM JUNE 3, 2020 THROUGH MARCH 1, 2021

                 This matter having come upon the First and Final Application for Compensation

and Reimbursement of Expenses of Rock Creek Advisors, LLC, as Financial Advisor to the Debtors

and Debtors in Possession for the Period from June 3, 202 through March 1, 2021 (the “Final

Application”)2 wherein Rock Creek Advisors, LLC (“Rock Creek”) sought allowance of an

administrative expense for fees and expenses incurred as financial advisor for the Debtors during

the Compensation Period; notice of the Final Application being sufficient and consistent with the

Compensation Procedures Order; and no objections to the Final Application having been filed:

                 IT IS HEREBY ORDERED:



1
      The Debtors and the last four digits of their federal employment identification number are: Barfly
      Ventures, LLC (8379); 9 Volt, LLC (d/b/a HopCat) (1129); 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)
      (3684); GRBC Holdings, LLC (d/b/a Grand Rapids Brewing Company) (2130); E L Brewpub, LLC
      (d/b/a HopCat East Lansing) (5334); HopCat-Ann Arbor, LLC (5229); HopCat-Chicago, LLC (7552);
      HopCat-Concessions, LLC (2597); HopCat-Detroit, LLC (8519); HopCat-GR Beltline, LLC (9149);
      HopCat-Holland, LLC (7132); HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple) (7970);
      HopCat-Kalamazoo, LLC (8992); HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat)
      (6242); HopCat-Lexington, LLC (6748); HopCat-Lincoln, LLC (2999); HopCat-Louisville, LLC
      (0252); HopCat-Madison, LLC (9108); HopCat-Minneapolis, LLC (8622); HopCat-Port St. Lucie,
      LLC (0616); HopCat-Royal Oak, LLC (1935); HopCat-St. Louis, LLC (6994); Luck of the Irish, LLC
      (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant Saloon) (4255).
2
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in
      the Application.
              Case:20-01947-jwb        Doc #:476 Filed: 05/04/2021          Page 2 of 2




         1.              The Application is granted.

         2.              Rock Creek is granted an allowed administrative expense under section

 503(b)(2) for professional fees and expenses incurred during the Compensation Period in the

 amount of $763,316.18.

         3.              The fees and expenses set forth in the Supplemental Fee Statement filed by

 Rock Creek in the amount of $58,705.00 are allowed and approved on a final basis.

         4.              The Debtors are authorized and directed to promptly pay to Rock Creek the

 outstanding balance of the fees and expenses allowed under this Order.

         5.              This Court retains exclusive jurisdiction to resolve any dispute arising from

 or related to this Order.

                                          END OF ORDER

 Order prepared and submitted by:
 WARNER NORCROSS + JUDD LLP
 Elisabeth M. Von Eitzen (P70183)
 150 Ottawa Avenue, NW Ste. 1500
 Grand Rapids, Michigan 49503
 Telephone: (616) 752-2000
 Counsel to the Debtors and Debtors in Possession




IT IS SO ORDERED.

Dated May 4, 2021
